Citation Nr: 1137435	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from March 1998 to March 2001 and from January 2003 to March 2004.  He also has service with the Army National Guard.   

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision. 

The issue of an increased rating for posttraumatic stress disorder (PTSD) was raised in the August 2011 brief by the Veteran's representative, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's knee claim.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims. 

The record shows that when examined in connection with his enlistment in 1998, it was recorded that the Veteran had sustained a laceration to his right knee at age 14 when he fell on an oyster shell.  Clinical evaluation at the time, however, revealed no abnormalities of the lower extremities.  During the first period of service, the record shows complaints of pain in both knees, but at separation the Veteran denied any knee problems, and his lower extremities were normal upon clinical evaluation.  

Prior to his entry into his second period of active service, November 2002 examination revealed the Veteran had a right knee strain for which he wore a brace as he gets occasional stiffness, but which was not considered to significantly limit his duty, provided he wore the brace.  A scar at the right patella also was noted.   

During the Veteran's second period of service, he was seen in November 2003 and January 2004 with complaints of right knee pain, attributed to his pre-service injury, and a February 2004 record, indicated that the Veteran's right knee pain was aggravated during his recent deployment.  After his active service discharge in March 2004, the Veteran had an MRI of his right knee accomplished in November 2005, which was interpreted as revealing a normal right knee.  However, a November 2005 National Guard record indicated the Veteran was given a profile for limited duty due to his knee.  He then was examined for VA purposes in connection with his claim for benefits in December 2006, which concluded with a diagnosis of right knee degenerative disease.  Although the examiner wrote the onset of this disability was prior to service, no opinion was offered as to whether it may have increased in severity during service.  This should be accomplished.  

In addition, clarification should be sought as to whether the Veteran wishes to appear before a member of the Board for a hearing.  He requested a hearing in his October 2007 substantive appeal, and one was scheduled for October 2008.  While he did not appear for that scheduled hearing, a letter received from him earlier that month indicates he may have been out of the country at that time.  In any event, clarification of this matter should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide copies of any National Guard medical records he possesses reflecting treatment for his right knee between March 2001 and January 2003, and after March 2004.  

2.  Return the Veteran's claims file to the examiner who conducted the December 2006 VA examination, or if he is not available to an appropriate examiner.  The examiner should review the Veteran's claims file and address  the following question:

Did the Veteran's right knee disability, diagnosed as degenerative disease when examined by VA in December 2006, increase in severity beyond its natural progression during the Veteran's periods of active service between March 1998 and March 2001 and/or between January 2003 and March 2004.  

A complete rationale should be provided for any opinion expressed, and if it is determined that an examination is necessary to address the foregoing question, that should be arranged.  

3.  The Veteran should be contacted and asked to clarify whether he desires to appear at a hearing before a member of the Board, and if so, arrangements should be made to accommodate that request.  

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



